Citation Nr: 0506941	
Decision Date: 03/10/05    Archive Date: 03/21/05	

DOCKET NO.  98-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
September 1964 to March 1969, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In September 2000 and July 2003, the Board returned 
the case to the RO for additional development.  The case was 
subsequently returned to the Board for final appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has PTSD that is casually or etiologically 
related to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this regard, the Board observes that this decision 
represents a complete grant of the benefit sought on appeal, 
and as such, a discussion of the notice and assistance 
requirements of the VCAA is unnecessary.  The veteran 
obviously could not be prejudiced by any possible deficiency 
in the notice and assistance requirements under the VCAA if 
the complete benefit sought on appeal is granted, as is the 
situation in this case.  Therefore, the Board will dispense 
with any further discussion of the VCAA.

The veteran contends that he has PTSD as a result of 
stressful incidents he was exposed to during service.  The 
veteran contends that he was subject to mortar and rocket 
fire while in Vietnam and that he witnessed the death of a 
fellow serviceman in a rocket attack at a quarry.  

Under applicable law, service connection will be granted if 
it is shown that the veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice occurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Service connection for PTSD 
requires a medical diagnosis of the disorder; credible 
supporting evidence of the claimed inservice stressor 
actually occurred; and a link, as established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary upon whether or not the veteran engaged in "combat with 
the enemy" as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is 
combat-related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the incurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

Turning to the merits of the veteran's claim, the record 
clearly demonstrates that the veteran has been diagnosed as 
having PTSD that is due to, at least in part, his service in 
Vietnam.  For example, following two VA examinations 
performed in March 2004, the case was returned for further 
clarification including the relationship of the diagnosis of 
PTSD rendered following those examinations to the veteran's 
period of service.  In an April 2004 report it was noted that 
the physicians had noted in the examinations that the 
veteran's main stressor was discrimination during service and 
that secondary stressors were live fire and/or combat 
experiences.  The examiner then acknowledged that if the 
stressors were not "verified," then the PTSD would not be due 
to a "verified stressor."  It was further explained that 
clinicians could not determine the absolute validity of the 
veteran's report, only the effect it was having on him and 
that it was the responsibility of others to "verify" the 
stressor.  The examiner also noted that from the examination 
report it appeared the majority of the veteran's problems 
were the result of major depression, which was not likely 
related to military service, but it was acknowledged that 
there was some overlap of the symptoms of PTSD and part of 
the depressive symptoms may be attributed to PTSD.  

Nevertheless, while the veteran may have multiple psychiatric 
diagnoses, that fact would only have bearing or relevance in 
rating a service-connected disability.  The fact remains that 
the veteran has been diagnosed as having PTSD due to his 
military service and therefore, the remaining question is 
whether the evidence demonstrates that the veteran was 
exposed to a stressful incident to support a diagnosis of 
PTSD.  VA examiners were obviously satisfied that the 
stressful incidents related by the veteran were of sufficient 
severity to support a diagnosis of PTSD, they were just 
unable to verify whether any stressful incident actually 
occurred.

With respect to the stressful incidents the veteran has 
related, in a statement dated in October 1997 the veteran 
related that one traumatic event he recalled occurred in 
either 1968 or 1969 when he and a service comrade were in a 
rock quarry.  While filling their canteens with water, the 
veteran related that they came under rocket attack and that 
he witnessed his service comrade dying in the attack.  In a 
statement from the veteran dated in December 1997 he 
indicated that the rock quarry was near Pleiku and that he 
was assigned to the 4th Infantry Division.  

Service records, specifically a DA Form 20 (Enlisted 
Qualification Record) reflects that while in Vietnam the 
veteran was assigned as a heavy vehicle driver with the 102nd 
Engineering Company (construction) from March 30, 1968 to 
August 19, 1968 and as a heavy truck driver with Company A, 
815th Engineering Battalion (construction) from August 20, 
1968 to February 24, 1969.  Thus, the record demonstrates 
that the veteran did not serve in a combat military 
occupational specialty with a combat unit while in Vietnam.  
As such, the record must contain some corroboration of the 
stressful incidents the veteran relates he was exposed to 
while in Vietnam.  

The Board notes that the veteran altered the stressful 
incident he reports he was exposed to by the October and 
December 1997 statements and expanded on the stressful 
incidents to which he was exposed.  At the time of a February 
1998 VA examination the veteran indicated that he was a truck 
driver and that another soldier had volunteered to go in his 
place to get some water and that a mortar attack killed that 
volunteer.  Following that incident, he reportedly felt 
guilt-ridden, was totally numb, and had a blackout in his 
mind as a mild form of amnesia, not recalling any of the 
events from that point on.  The veteran also related that he 
was exposed to a barrage of mortar attacks from the enemy and 
that he experienced racial discrimination.  

While the incidents of racial discrimination during service 
are likely not verifiable, the record does contain some 
support for the veteran's other combat-like stressors that, 
in the Board's judgment, create a reasonable doubt as to 
whether those stressful incidents occurred.  In this regard, 
the veteran submitted statements from three service personnel 
who served in Vietnam.  And while those individuals did not 
verify the specific incidents the veteran was exposed to, and 
indeed do not even profess to have been with the veteran in 
Vietnam, two of the statements were from individuals who 
related that they were in one of the veteran's unit, 
specifically the 815th Engineering Battalion.  One statement 
from an individual the Board will identify as L. J. S., 
indicated that he had been wounded in a rock quarry and that 
the quarry was active.  He also recalled an incident where a 
water truck was hit by enemy fire while retrieving water from 
the quarry and a soldier was killed or wounded, and that to 
the best of his recollection this occurred in June or July 
1968.  While the Board notes that subsequent attempts to 
verify the death or wounding of an individual in the 
veteran's unit in the months of June, July and August were 
unsuccessful, it is possible, with the passage of time, that 
the incident recalled could have actually occurred in May or 
September.  While no attempt has been made to verify whether 
the incident occurred in months other than June, July and 
August, it is significant that the incident related by this 
individual is similar to that related by the veteran.  That 
individual also indicated that in the Province of Pleiku and 
the surrounding area there were rocket and mortar attacks on 
almost a daily and nightly basis and that there were large 
amount of sapper attacks on U.S. military positions.  
Statements from two other service individuals, although 
apparently not in the veteran's specific unit, were in the 
area the veteran was stationed and related instances of 
mortar fire from the enemy.

In addition, information from the service department Center 
for Unit Records Research dated in September 2001 included 
Operational Reports--Lessons Learned pertaining to the 815th 
Engineering Battalion, the higher Headquarters of the 
102nd Engineering Company, and those submitted by the 4th 
Infantry Division, apparently the unit in overall command in 
the Pleiku Province area.  Those records relate instances of 
mortar and rocket attacks in that area, including some that 
occurred during the time the veteran was assigned to units 
stationed in that province.  The Board would note that 
records from the 815th Engineering Battalion indicate that 
they were assigned to operate and secure Connell Quarry and 
OP-10 Quarry. 

The Board acknowledges that these records do not verify the 
specific stressful incident the veteran reported as having 
occurred while in Vietnam.  However, these records do provide 
support for the veteran's contention that he came under 
rocket and mortar attack while in Vietnam.  For example, 
records from the 4th Infantry Division indicate that on the 
morning of May 5, 1968 "the enemy initiated a number of 
attacks throughout the province."  It was noted that in the 
first week in June, Connell Quarry received attacks by fire 
and that in late August enemy local forces, sapper and 
artillery units harassed allied installations in the Pleiku 
City area.  

As indicated above, the Board is of the opinion that this 
evidence creates a reasonable doubt as to whether the veteran 
was exposed to rocket and artillery attacks while in Vietnam.  
The Board emphasizes that not every detail of the veteran's 
reported stressors need be verified.  In Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002), the United States 
Court of Appeals for Veterans Claims concluded that the Board 
erroneously insisted that there be corroboration of the 
veteran's personal participation.  In that case, the Court 
noted that in Suozzi v. Brown, 10 Vet. App. 307 the Court 
rejected a narrow definition for corroboration and instructed 
that the Secretary, in insisting that there be corroboration 
of every detail including the appellant's personal 
participation to find corroboration far too narrowly.  The 
Court went on to explain that although unit records did not 
specifically state that the veteran was present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.  

Therefore, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the veteran was exposed to a 
stressful incident while in Vietnam in the form of rocket and 
mortar attacks that would support a diagnosis of PTSD.  Since 
the veteran has been diagnosed as having PTSD as a result of 
stressful incidents he was exposed to while serving in 
Vietnam, the Board finds, again resolving all reasonable 
doubt in the veteran's favor, that service connection for 
PTSD is established.  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


